DETAILED ACTION
The instant application having Application No. 14/800,626 filed on July 15, 2015 is presented for examination by the examiner.
This office action is in response to the submission of March 4, 2021. Claims 1-2, 5-6, 8-11, 13-15, 18-19, and 21-26 are pending. Claims 3-4, 7, 12, 16-17 and 20 are canceled. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
The claim objections of the previous office action have been overcome by the amendments to the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Oosten et al.  USPGPub 20160147100 A1 (hereafter Van Oosten).
Regarding claim 1, Van Oosten teaches (Fig. 7) “An electrochromic device (Fig. 7 which can be electrochromic see paragraph 35) comprising: 
(a) an active electrochromic layer (15/2) having optical properties that vary based on an electrical voltage applied to the active electrochromic layer (paragraph 35 “changes its transmissive properties under influence of an electrical current or voltage”); 
(b) an integrated energy source (PV 7) integrated within the electrochromic device for generating or storing electrical energy (see e.g. paragraphs 11 and 52), said integrated energy source comprising a solar cell (paragraph 55); and 
(c) a controller (controller 5) operatively coupled to the energy source and the active electrochromic layer for applying the electrical energy generated or stored by the integrated energy source to the active electrochromic layer to achieve the optical properties desired by a user (see e.g. paragraph 52); and 


Regarding claim 14, Van Oosten teaches (Fig. 7) “A method for controlling (see steps below) an electrochromic device (Fig. 7 which can be electrochromic see paragraph 35) comprising: 
(a) providing an active electrochromic layer (15/2) having optical properties that vary based on an electrical voltage applied to the active electrochromic layer (paragraph 35 “changes its transmissive properties under influence of an electrical current or voltage”); 
(b) using an integrated energy source (PV 7) integrated within the electrochromic device to generate or store electrical energy (see e.g. paragraphs 11 and 52), said integrated energy source comprising a solar cell (paragraph 55); and 
(c) using a controller (controller 5) operatively coupled to the energy source and the active electrochromic layer to apply the electrical energy generated or stored by the integrated energy source to the active electrochromic layer to achieve the optical properties desired by a user (see e.g. paragraph 52); and 
(d) providing an enclosure (enclosure 9) attached to the electrochromic device for housing the controller (see Fig. 7 and paragraph 58), said enclosure configured for containing an electrical power source (battery 6) that is different than the integrated energy source (6 is different from 7), wherein the electrochromic device is free from any external electrical energy supply (e.g. paragraph 58 “self-powering system”).”
Regarding claims 2 and 15, Van Oosten teaches the device of claim 1 and the method of claim 14, “wherein the optical properties comprise transparency, color or opacity.” (paragraph 35 “changes its transmissive properties under influence of an electrical current or voltage” transmissive properties is at least transparency if not all three of transparency, color or opacity).”
Regarding claims 6 and 19, Van Oosten teaches the device of claim 1 and the method of claim 14, “wherein the solar cell is disposed on an outwardly facing side of the enclosure (see position of 7 in Fig. 7).”
Regarding claims 21 and 24, Van Oosten teaches the device of claim 1 and the method of claim 14, “wherein the electrical power source comprises a battery (battery 6) and wherein the solar cell generates electrical energy for re-charging the battery (paragraphs 11 and 52).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Oosten et al. USPGPub 2016/0147100 A1 (hereafter Van Oosten) as applied to claim 1 above, and further in view of Berland et al. USPGPub 2013/0201546 A1 (hereafter Berland).
	Regarding claim 8, Van Oosten teaches the device of claim 1, but is silent regarding “wherein the solar cell is substantially transparent.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a solar cell that was substantially transparent with respect to the visible light range as taught by Berland for the purpose of not blocking or interfering with visible light coming through the window as implicitly taught by Berland paragraph 27. 
Regarding claim 9, the Van Oosten further teaches “wherein the solar cell is disposed directly on the active electrochromic layer (see position of PV 7 directly disposed on 15/16 in Fig. 7).”
Regarding claim 11,  Van Oosten is silent regarding “further comprising a substantially rigid substrate, wherein the solar cell is disposed directly on the substantially rigid substrate.”
Berland teaches “The electrochromic device of claim 8, further comprising a substantially rigid substrate (superstrate 104, paragraph 24: “In rigid embodiments, a superstrate 104 may be a rigid plastic such as acrylic or PLEXIGLASS”), wherein the solar cell is disposed directly on the substantially rigid substrate (see Fig. 1 and paragraph 29: “An energy collection device 106 may be laminated or otherwise adhered to the superstrate”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the solar cell to a substantially rigid substrate as taught by Berland to provide rigidity to the solar cell as implicitly taught by Berland paragraph 24.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Oosten et al. USPGPub 2016/0147100 A1 (hereafter Van Oosten) in view of Berland et al. USPGPub 2013/0201546 A1 (hereafter Berland) as applied to claim 9 above, and further in view of Benson et al US 5,384,653.
Regarding claim 10, Van Oosten teaches “the electrochromic device of claim 9, wherein the solar cell is directly mechanically attached to the active electrochromic layer (see claim 9)” however is silent regarding “using glue.”
Berland teaches “The electrochromic device of claim 9, wherein the solar cell is directly mechanically attached to the active electrochromic layer (paragraph 24: “A superstrate 104 may be affixed to an electrochromic device 102 by lamination or by any other suitable method. By adhering the material directly to a rigid superstrate” and/or paragraph 29: “An energy collection device 106 may be laminated or otherwise adhered to the superstrate”).”
	However, Berland does not explicitly teach “directly mechanically attached … using glue”, since the lamination could conceivably not involve an adhesive material or layer, for example static or plastic welding. 
	Van Oosten, Berland and Benson are related as photovoltaic powered electrochromic windows.
	Benson teaches “wherein the solar cell (photovoltaic arrays 60) is directly mechanically attached (col. 7 lines 47-61: “the electrochromic panel 200 can be adhered to the surface of the window”) … using glue (col. 7 lines 47-61: “Well-known adhesives can be used, including those that are typically provided with peel-off protective sheets during storage and transportation”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known adhesive as taught by Benson, for the lamination, affixing, adhering steps of Berland for the purpose of being able to store and transport the portions that will be adhered together prior to lamination as taught by Benson col. 7 lines 47-61. Furthermore the use of a well-known adhesive for the purpose of lamination would also have been obvious since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to .

Allowable Subject Matter
Claims 5, 18, 22-23, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 18 the prior art does not teach or reasonably suggest “wherein the solar cell is separate and distinct from the active electrochromic layer and not directly mechanically attached to the active electrochromic layer” because in all of the inventive embodiments of Van Oosten PV 7 is directly mechanically attached to the active electrochromic layer 15 and receives light there through or reflected therefrom, and in paragraph 52 Van Oosten disparages having 7, 5 and 6 separate from the electrochromic layer.  
Regarding claims 22 and 25, the prior art does not teach or reasonably suggest “wherein the active electrochromic layer comprises a plurality of horizontally disposed electrochromic optical stripes, and wherein the electrical power source and controller are configured for separately controlling the plurality of electrochromic optical stripes” taken in context of the claim as a whole. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872